JMS:ALK
F. #2018R02184

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA

           - against -                                            19 CR 127 (PAE)

LUCIO CELLI,

                               Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X



                                              REQUESTS TO CHARGE




 Benjamin Silverman, Esq.                                    MARK J. LESKO
 224 West 30th St., Suite 302                                ACTING UNITED STATES ATTORNEY
 New York, NY 10001                                          Eastern District of New York
                                                             271 Cadman Plaza East
                                                             Brooklyn, New York 11201

                                                             Anna L. Karamigios
                                                             Assistant United States Attorney
                                                             (Of Counsel)
                                 PRELIMINARY STATEMENT

        Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, the parties respectfully

request that the Court include the following instructions in its charge to the jury. In addition, the

parties request leave to offer additional instructions as they become appropriate during the

course of the trial.

        The submitted requests address the essential elements of the crime charged in the

indictment and certain matters of evidence which the parties believe may require instruction to

the jury. The parties respectfully request that the jury instructions be provided to the jurors

during their deliberations.




                                                  1
                                         REQUEST NO. 1

                                         General Requests

       The parties request that the Court charge the jury in its usual manner on the following

subjects, and that the parties be granted leave to offer additional instructions as may become

appropriate during the course of the trial:

       a.      Function of the Court and the Jury;

       b.      Jury Communications with Lawyers and the Court;

       c.      Rulings of the Court;

       d.      Equality of the Parties before the Court;

       e.      Presumption of Innocence;

       f.      Burden of Proof and Reasonable Doubt;

       g.      Function of Indictment and What Is Not Evidence;

       h.      The Meaning of “And” in the Indictment;

       i.      What Constitutes Evidence, and Permissible Inferences from Evidence;

       j.      Direct and Circumstantial Evidence;

       k.      Dates Approximate;

       l.      Credibility of Witnesses and Discrepancies in Testimony;

       m.      Right to See Exhibits and to Have Testimony Read During Deliberations;

       n.      Duty to Consult and Need for Unanimity;

       o.      Questioning Wisdom of Law Prohibited;

       p.      Deliberations; and

       q.      Venue.




                                                 2
                                        REQUEST NO. 2

                                         Uncharged Acts

       You have heard evidence that the defendant engaged in conduct which occurred before

he sent the November 12, 2018 emails that form the basis of the Indictment in this action. The

defendant is not on trial for committing any acts not charged in the Indictment or for acts

committed outside the time period charged in the Indictment. Consequently, you may not

consider evidence of those other acts as a substitute for evidence in deciding whether the

defendant committed the crime charged in the Indictment.

       You may consider this evidence for the purpose of determining whether the defendant

acted intentionally with regard to the charged offense. In addition, you may consider evidence of

uncharged conduct as evidence of the defendant’s motive, knowledge, absence of mistake, or

lack of accident in transmitting the November 12, 2018 emails.



Authority: Adapted from L. Sand, J. Siffert, W. Loughlin, S. Reiss, S. Allen, J. Rakoff, and D.
Epstein, Modern Federal Jury Instructions (2016 ed.) (“Sand”), Instruction 5-25; and charge of
the Honorable Kiyo A. Matsumoto, United States v. Segui, No. 19-CR-188 (KAM) (E.D.N.Y.
Dec. 12, 2019).




                                                 3
                                        REQUEST NO. 3

                                  The Charge in the Indictment

       The defendant is formally charged in an Indictment. As I instructed you at the outset of

this case, the Indictment is not evidence—it is a charge or accusation. The Indictment in this

case contains one count that you will be called upon to render a verdict.

       The count charges the defendant LUCIO CELLI with transmitting one or more threats in

interstate commerce. Specifically, it reads as follows:

               On or about November 12, 2018, within the Eastern District of
               New York and elsewhere, the defendant LUCIO CELLI did
               knowingly and intentionally transmit in interstate commerce one
               or more communications containing one or more threats to injure
               the person of another, to wit: communications threatening injury
               to John Doe and Jane Doe, individuals whose identities are known
               to the Grand Jury.

The statute relevant to that charge is Title 18, United States Code, Section 875(c), which

provides in relevant part:

                “Whoever transmits in interstate or foreign commerce any
               communication containing any threat . . . to injure the person of
               another, shall be [guilty of a crime].”




                                                 4
                                        REQUEST NO. 4

                          Elements of Transmission of Threat to Injure

       To prove a violation of the crime charged in the indictment, the government must

establish each of the following elements beyond a reasonable doubt:

       First, that the defendant threatened to kill or injure another person;1

       Second, that the threat was transmitted in interstate or foreign commerce; and

       Third, that the defendant transmitted the threat knowingly and intentionally.



Authority: Adapted from Sand, Instruction 31-7; Elonis v. United States, 575 U.S. 723, 737-38
(2015); United States v. Francis, 164 F.3d 120 (2d Cir. 1999); and charge of the Honorable
Rachel P. Kovner, United States v. Levy, No. 20-CR-087 (RPK) (E.D.N.Y. Apr. 15, 2021).




       1
              The defense objects to the words “to kill.” That is not an element of the offense,
18 U.S.C. § 875(c), and it only serves to have the Court recite the government’s theory of the
case.
                                                 5
                                         REQUEST NO. 5

                                   Knowingly and Intentionally2

       The crime charged implicates the concepts of knowledge and intent. A person acts

knowingly if he acts intentionally and voluntarily and not because of ignorance, mistake,

accident or carelessness. Whether the defendant acted knowingly may be proved by the

defendant’s conduct and by all of the facts and circumstances surrounding the case. Before you

can find that the defendant acted intentionally, you must be satisfied beyond a reasonable doubt

that the defendant acted deliberately and purposefully. That is, the defendant’s acts must have

been the product of the defendant’s conscious objective rather than the product of a mistake or

accident. It is sufficient that a defendant intentionally engaged in conduct that the law forbids.

The government is not required to prove that the defendant is aware of the law that actually

forbids his conduct.

       These issues of knowledge and intent require you to make a determination about the

defendant’s state of mind, something that rarely can be proven directly. A wise and careful

consideration of all the circumstances before you, however, may permit you to make a

determination as to the defendant’s state of mind. Indeed, in your everyday affairs, you are




       2
                The defense notes that this instruction is not recommended by the Sand Section
875(c) charge, which articulates the intent requirement specific to Section 875(c), and this
additional knowledge and intent instruction is unnecessary and potentially misleading. The
defense believes that request number 8 below suffices at least as concerns defining intent.
Providing two intent charges – and placing this one before the charge explaining the intent that is
relevant to the charged offense – will confuse and mislead the jury.

                                                 6
frequently called upon to determine a person’s state of mind from his words and his actions in a

given set of circumstances. You are asked to do the same here.



Authority: Adapted from Sand, Instructions 3A-1 and 3A-4; charge of the Honorable Pamela K.
Chen, United States v. Hunt, No. 21-CR-086 (E.D.N.Y. Apr. 28, 2021); charge of the Honorable
Rachel P. Kovner, Levy, No. 20-CR-087;3 and charge of the Honorable Kiyo A. Matsumoto,
United States v. Segui, No. 19-CR-188 (KAM) (E.D.N.Y. Dec. 12, 2019).




       3
                The defense notes that the language in the first paragraph does not appear in
Judge Kovner’s charge in United States v. Levy, which is available on the docket sheet, 20 Cr.
87, Dkt. 93. As to intent, Judge Kovner charged: “A person acts intentionally if he acts with the
specific intent to do something that the law forbids. To act intentionally, a person need not be
aware of the specific law or rule that his conduct may be violating. But he must act with the
specific intent to do whatever it is the law forbids.” Id. Judge Kovner’s language is far clearer
than what the government proposes, and it also takes into consideration that this is a specific
intent crime.

                                                7
                                          REQUEST NO. 6

                                        First Element – Threat

        The first element the government must establish beyond a reasonable doubt is that the

defendant made a threat, as I will define that term for you.

        A threat is a serious statement expressing an intention to kill or inflict bodily injury at

once or in the future, as distinguished from idle or careless talk, exaggeration or something said

in a joking manner. For a statement to be a threat, the statement must have been made under

such circumstances that a reasonable person who heard or read the statement would understand it

as a serious expression of an intent to kill or inflict bodily injury. In addition, the defendant must

have made the statement intending it to be a threat, or with the knowledge that the statement

would be viewed as a threat.

        To determine whether or not the defendant made a threat, you should consider the

circumstances under which each of his statements was made, including the context with respect

to surrounding conversation, the language the defendant used, and the reaction of those who

heard or read the statements.

        It is not necessary that the government prove that the defendant intended to carry out the

threat or that he had the present ability to carry out the threat. A threat may be conditional upon

the defendant’s ability to carry it out in the future.

        You heard testimony from law enforcement officers who viewed the defendant’s alleged

threats. Although that testimony may inform your view of the context in which a particular

statement was made, it is ultimately for you—and not any witness, law enforcement or




                                                   8
otherwise—to determine whether any ordinary, reasonable recipient who is familiar with the

context of the statement would interpret it as a threat.

       As I noted, the defendant has been charged with one count of transmitting threats to kill

or injure John Doe or Jane Doe. There has been evidence of more than one act or incident upon

which a conviction on this count may be based. Specifically, the government alleges that the

defendant made four different threats:

               First, a November 12, 2018 email with a subject line stating:

                “Brodie and Cogan you mother fuckers sent the us marshalls and they threatened
                by dui case….fraud upon the court.. i spent all night reading . . . but i can’t file in
                court like a normal person I have to fuck stab you to get justice.”4

               Second, a November 12, 2018 email with a subject line stating:

                “Katzmann and Stewdart . . . either you deal with the US marshall threat from
                Brodie and Cogan or I hunt them down and kill them because they want to act
                like the mafia they have to die like the mafia.”

               Third, a November 12, 2018 email with a subject line stating:

                “Katzmann and Stewdart .. If I hurt anyone it is on you because you want to
                cover up their criminal miscondut … I promise that I kill them if you dont
                address the crime against me …mother fuckers.”

               Fourth, a November 12, 2018 email with a subject line stating:

                “Katzmann and Stewdart . . . you both are fucking provoking me by not
                answering … they sent and carried out thier threat and ow iethe you deal m=with
                it or I kill thm e.”5




       4
                The defense objects to the Court reading each of the charged emails to the jury. It
is unnecessary and prejudicial. The jury can be instructed that the four allegedly threatening
statements are identified on a special verdict sheet.
       5
               As noted in the parties’ previous filings, the parties are conferring about
redactions to emails that will be admitted in evidence in this case.

                                                  9
       To return a guilty verdict, you must be unanimous as to at least one specific threat that

you find the government has proved beyond a reasonable doubt. The government has proven its

case if you find the evidence meets all the required elements of the crime as to any one of the

defendant’s four alleged threats, even if you find that it does not meet the elements as to any

other of the alleged threats. I will instruct you on the second and third elements now.



Authority: Adapted from Sand, Instruction 31-8; Elonis, 575 U.S. at 737-38; charge of the
Honorable Pamela K. Chen, Hunt, No. 21-CR-086; charge of the Honorable Rachel P. Kovner,
Levy, No. 20-CR-087; United States v. Mohamed, No. 18-CR-00603 (ARR), 2020 WL 4932227
(E.D.N.Y. Aug. 24, 2020); charge of the Honorable Kiyo A. Matsumoto, Segui, No. 19-CR-188;
and United States v. Jordan, 591 F. Supp. 2d 686 (S.D.N.Y. 2008).




                                                10
                                        REQUEST NO. 7

                     Second Element – Transmission in Interstate Commerce

       The second element the government must prove beyond a reasonable doubt is that the

threat was transmitted in interstate commerce.

       To establish this element, the government must prove that the communication passed

between two or more states as, for example, a telephone call between New York and New Jersey;

or between the United States and a foreign country. If the government establishes beyond a

reasonable doubt that the communication passed between two or more states, it is sufficient to

establish this element even if the defendant and the victim were in the same state at the time.

The government is not required to prove that the defendant knew that the threat would be

transmitted across state lines.



Authority: Adapted from Sand, Instruction 31-9; charge of the Honorable Rachel P. Kovner,
Levy, No. 20-CR-087; and charge of the Honorable Kiyo A. Matsumoto, Segui, No. 19-CR-188.




                                                 11
                                         REQUEST NO. 8

                            Third Element – Intent to Transmit Threat6

       The third element the government must establish beyond a reasonable doubt is that the

defendant transmitted the threat knowingly and intentionally.

       To establish this element, the government must prove that the defendant knowingly and

intentionally sent the threat and that this did not occur by accident, mistake or negligence. To

establish this element, the government must prove that the defendant transmitted the

communication (a) for the purpose of issuing a threat, or (b) with knowledge that the

communication would be viewed as a threat.7 To find that the government has proven this

element, you must unanimously find that this third element is satisfied by either (a) or (b). You

do not have to find that the government has satisfied both (a) and (b). The government is not

required to prove that the defendant intended to carry out the threat.

       Let me remind you that, to return a guilty verdict, you must be unanimous as to at least

one specific threat that you find the government has proved beyond a reasonable doubt. The

government has proven its case if you find the evidence meets all the required elements of the




       6
               The defense would charge this element as either “Intent” or “Intent To Threaten.”
       7
                 The government modified the Sand instruction to adhere to the Supreme Court’s
holding in Elonis, that “[t]here is no dispute that the mental state requirement in Section 875(c) is
satisfied if the defendant transmits a communication for the purpose of issuing a threat, or with
knowledge that the communication will be viewed as a threat.” 575 U.S. at 740. The Sand
instruction states instead, “[t]o establish this element, the government must prove that the
defendant intended the communication to be received by [the victim] as a threat.” Sand,
Instruction 31-10. The government submits that using the language from the Supreme Court’s
holding in Elonis more accurately reflects the current law than the model instruction.

                                                 12
crime as to any one of the defendant’s four alleged threats, even if you find that it does not meet

the elements as to any other of the alleged threats.



Authority: Adapted from Sand, Instruction 31-10; Elonis, 575 U.S. at 740; charge of the
Honorable Pamela K. Chen, Hunt, No. 21-CR-086; charge of the Honorable Rachel P. Kovner,
Levy, No. 20-CR-087; Mohamed, No. 18-CR-00603 (ARR), 2020 WL 4932227; charge of the
Honorable Kiyo A. Matsumoto, Segui, No. 19-CR-188 (KAM); and Jordan, 591 F. Supp. 2d 686.




                                                 13
                                         REQUEST NO. 9

                            Defendant’s Interest If Defendant Testifies
                                         (If Applicable)

       In a criminal case, the defendant cannot be required to testify, but, if he chooses to testify,

he is, of course, permitted to take the witness stand on his own behalf. In this case, the defendant

decided to testify. You should examine and evaluate his testimony just as you would the

testimony of any witness with an interest in the outcome of this case.



Authority: Sand, Instruction 7-4.




                                                 14
                                        REQUEST NO. 10

                                 Defendant’s Right Not to Testify
                                        (If Applicable)

        The defendant chose not to testify in this case. Under our Constitution, a defendant has no

obligation to testify or to present any evidence because it is the government’s burden to prove the

defendant guilty beyond a reasonable doubt. A defendant is never required to prove that he is

innocent.

        Therefore, you must not attach any significance to the fact that the defendant did not

testify. No adverse inference against the defendant may be drawn by you because he did not take

the witness stand, and you may not consider this in any way in your deliberations in the jury

room.



Authority: Sand, Instruction 5-21.




                                                15
                                        REQUEST NO. 11

                              Uncalled Witnesses Equally Available
                                        (If Applicable)

       There are several persons whose names you have heard during the course of the trial but

who did not appear here to testify, and one or more of the attorneys has referred to their absence

from the trial. I instruct you that each party had an equal opportunity or lack of opportunity to

call any of these witnesses. Therefore, you should not draw any inferences or reach any

conclusions as to what they would have testified to had they been called. Their absence should

not affect your judgment in any way.

       You also should, however, remember my instruction that the law does not impose on a

defendant in a criminal case the burden or duty of calling any witnesses or producing any

evidence.



Authority: Sand, Instruction 6-7.




                                                16
                                       REQUEST NO. 12

                         All Available Evidence Need Not Be Produced

       Although the government bears the burden of proof, the law does not require the

government to call as witnesses all persons who may have been present at any time or place

involved in the case, or who may appear to have some knowledge of the matter in issue at this

trial. Nor does the law require the government to produce as exhibits all papers and things

mentioned during the course of the trial.



Authority: Adapted from charge of the Honorable Carol B. Amon, United States v. Mazella, No.
11-CR-300 (CBA) (E.D.N.Y. Feb. 8, 2012).




                                               17
                                        REQUEST NO. 13

                                    Law Enforcement Witnesses

       You have heard the testimony of law enforcement personnel. The fact that a witness may

be employed by the federal or state government as a law enforcement official does not mean that

his testimony is necessarily deserving of more or less consideration or greater or lesser weight

than that of an ordinary witness.

       At the same time, it is quite legitimate for defense counsel to try to attack the credibility

of a law enforcement witness on the grounds that his testimony may be colored by a personal or

professional interest in the outcome of the case.

       It is your decision, after reviewing all of the evidence, whether to accept the testimony of

the law enforcement witnesses, and to give that testimony whatever weight, if any, you find it

deserves.



Authority: Adapted from Sand, Instruction 7-16.




                                                 18
                                        REQUEST NO. 14

                         Specific Investigation Techniques Not Required
                                          (If Applicable)

       During the trial you have heard testimony of witnesses and argument by counsel that the

government did not utilize specific investigative techniques. You may consider these facts in

deciding whether the government has met its burden of proof, because as I told you, you should

look to all of the evidence or lack of evidence in deciding whether the defendant is guilty.

However, you also are instructed that there is no legal requirement that the government use any

of these specific investigative techniques to prove its case. Law enforcement techniques are not

your concern.

       Your concern, as I have said, is to determine whether or not, on the evidence or lack of

evidence, the defendant’s guilt has been proved beyond reasonable doubt.



Authority: Sand, Instruction 4-4.




                                                19
                                        REQUEST NO. 15

                                    Use of Audio Recordings

       The government has offered evidence in the form of audio recordings. I instruct you that

the government lawfully obtained these recordings and was entitled to use them as evidence in

this case. I further instruct you that the context in which these recordings were made is irrelevant

and you should not speculate about the context in which these recordings were made. You

should evaluate the recordings as you would any other evidence in this case.



Authority: Adapted from charge of the Honorable Kiyo A. Matsumoto, Segui, No. 19-CR-188;
and charge of the Honorable Joseph F. Bianco, United States v. Levy, No. 4-CR-559 (S-1) (JFB)
(E.D.N.Y. Apr. 4, 2006).




                                                20
                                        REQUEST NO. 16

                                     Transcripts of Recordings

       During the trial, the government was permitted to distribute transcripts containing the

government’s interpretation of video and audio recordings that have been received as evidence.

Those transcripts were provided to you as an aid or guide to assist you in listening to the

recordings. However, the transcripts are not in and of themselves evidence. Therefore, when the

recordings were played, I advised you to listen very carefully to the recordings themselves. You

alone should decide what appears on the recordings based on what you heard. If you think you

heard something differently than it appeared on the transcript, then what you heard is controlling.

Let me say again, you, the jury, are the sole judges of the facts.



Authority: Adapted from Sand, Instruction 5-9; and charge of the Honorable Kiyo A.
Matsumoto, Segui, No. 19-CR-188.




                                                 21
                                        REQUEST NO. 17

                                     Preparation for Testimony
                                          (If Applicable)

        During the course of trial, you heard testimony that the attorneys for the parties

interviewed witnesses when preparing for and during trial. Attorneys for both parties are obliged

to prepare their case as thoroughly as possible and, in the discharge of that responsibility,

properly interview witnesses in preparation for the trial and as necessary throughout the course

of the trial.



Authority: Adapted from charge of the Honorable Raymond J. Dearie, United States v. Jacquez
de Abreu, 16-CR-564 (RJD) (E.D.N.Y. July 14, 2017); and charge of the Honorable Kiyo A.
Matsumoto, United States v. Greebel, No. 15-CR-637 (E.D.N.Y. Dec. 22, 2017).




                                                 22
                                        REQUEST NO. 18

                                            Stipulations
                                          (If Applicable)

       The attorneys for the United States and the attorneys for the defendant have entered into

stipulations concerning facts which are relevant to this case. A stipulation is an agreement

among the parties that a certain fact is true. When the attorneys on both sides stipulate and agree

as to the existence of a fact, you must accept the stipulation as evidence and regard that fact as

proved.



Authority: Adapted from Sand, Instruction 5-6.




                                                 23
                                         REQUEST NO. 19

                                    Basing Verdict on Sympathy8

        Under your oath as jurors you are not to be swayed by sympathy for one side or the other.

You are to be guided solely by the evidence in this case, and the crucial question that you must

ask yourselves as you sift through the evidence is: Has the government proven the guilt of the

defendant beyond a reasonable doubt?

        It is for you alone to decide whether the government has proven that the defendant is

guilty of the crimes charged, solely on the basis of the evidence and subject to the law as I charge

you. It must be clear to you that once you let fear or prejudice, or bias or sympathy interfere

with your thinking, there is a risk that you will not arrive at a true and just verdict.

        If you have a reasonable doubt as to the defendant’s guilt, you should not hesitate for any

reason to find a verdict of acquittal. But on the other hand, if you should find that the

government has met its burden of proving the defendant’s guilt beyond a reasonable doubt, you

should not hesitate because of sympathy, or any other reason, to render a verdict of guilty.



Authority: Adapted from Sand, Instruction 2-12; and charge of the Honorable Rachel P. Kovner,
Levy, No. 20-CR-087.




        8
                The defense objects to this instruction as unnecessary.

                                                  24
                                        REQUEST NO. 20

                                            Punishment9

       The question of possible punishment of the defendant is of no concern to the jury and

should not, in any sense, enter into or influence your deliberations. The duty of imposing

sentence rests exclusively upon the court. Your function is to weigh the evidence in the case and

to determine whether or not the defendant is guilty beyond a reasonable doubt, solely upon the

basis of such evidence. Under your oath as jurors, you cannot allow a consideration of the

punishment that may be imposed upon the defendant, if he is convicted, to influence your

verdict, in any way, or, in any sense, enter into your deliberations.



Authority: Adapted from Sand, Instruction 9-1; charge of the Honorable Rachel P. Kovner,
Levy, No. 20-CR-087; and charge of the Honorable Kiyo A. Matsumoto, Segui, No. 19-CR-188.




       9
               The defense objects to this instruction as unnecessary, noting that the government
would object to the jury being advised of the actual Guidelines term of imprisonment upon
conviction.
                                                 25
                                         REQUEST NO. 21
                                          (If Applicable)

                                       Voluntary Intoxication10

        There has been evidence that the defendant may have been under the influence of drugs

at the time of the offense with which he is charged.

        Being intoxicated or high on drugs in itself is not a legal defense to a criminal charge.

However, it may negate the existence of the defendant’s intent to commit the crime that the

government must prove in order to convict. In this case, it may negate the existence of intent to

actually threaten or alarm an email’s recipients.

        On the evidence before you, if you find that the defendant was intoxicated or under the

influence of drugs, you may conclude that the defendant did not have the required intent I

described earlier, that is, intent to issue a threat or have recipients understand it as a threat. On

the other hand, if you believe that the defendant was intoxicated by alcohol or drugs to some

degree, you still may conclude that he was capable of having the required intent. After

considering all of the evidence, if you find that the government has established each of the

elements beyond a reasonable doubt, then you may find the defendant guilty. On the other hand,

if you find the government has failed to meet this burden beyond a reasonable doubt, you must

find the defendant not guilty.



Authority: Sand, Instruction 8-3; United States v. Crowley, 236 F.3d 103, 110-11 (2d Cir. 2011).
        10
               The government requests that the Court reserve decision on whether to instruct
the jury on voluntary intoxication until the conclusion of the evidence in this case, and the
defense has no objection to that approach. In the event that the Court decides to instruct the jury
on voluntary intoxication, the government objects to the instruction as requested by the
defendant, and requests that the Court use the charge provided by the Honorable Pamela K. Chen
in United States v. Hunt, No. 21-CR-086 (E.D.N.Y. Apr. 28, 2021).

                                                  26
                                         CONCLUSION

       The parties respectfully request that the Court include the foregoing in its instructions to

the jury. In addition, the parties request the opportunity to submit further instructions or amend

those submitted as appropriate.

Dated: Brooklyn, New York
       May 3, 2021


                                                     Respectfully submitted,

                                                     MARK J. LESKO
                                                     Acting United States Attorney
                                                     Eastern District of New York

                                              By:    /s/ Anna Karamigios
                                                     Anna L. Karamigios
                                                     Assistant U.S. Attorney
                                                     (718) 254-6225



                                                     /s/ Benjamin Silverman
                                                     Benjamin Silverman, Esq.
                                                     (212) 203-8074




                                                27
